DETAILED ACTION
Allowable Subject Matter
Claims 21-40 allowed.

As per claim 21, the prior art Johnston (US 20130144531) discloses a method (see Abstract and paragraph 0009) comprising, by a computer system (see Abstract, paragraphs 0009, 0028, and 0031, and claims 14-20: method implemented by a computer): 
receiving, in real-time, sensor data and a mud weight produced by sensors in relation to a well (see Abstract and paragraphs 0006, 0009, 0032, and 0101: receiving sensor signals in real-time from sensor); 
receiving non-real-time data in relation to the well (see paragraphs 0009 and 0029: receiving a well plan); 
determining an equivalent circulating density (ECD) associated with each of a plurality of measured depths in the well (see paragraphs 0054-0055 and 0080-0082: determining ECD vs depth); and 
for each of the plurality of measured depths, facilitating a real-time display of the equivalent circulating density, wherein the real-time display of the equivalent circulating density comprises information relating to the equivalent circulating density corresponding to real-time measured depths in the well (see Abstract, Fig. 6, and paragraphs 0054-0055, 0080-0082, and 0102: determining and displaying ECD vs depth, determined parameters are displayed in real time, ECD corresponds to the measured depth and is computed for depths in the wellbore).
Gray (US 4794535) discloses wherein the ECD is determined, at least in part, on a fanning friction factor, a volumetric flow rate, a mud weight, and non-real-time data (see column 5 line 35- column 6 line 68 and column 12 lines 4-22: discloses determining an ECD based a frictional pressure loss, frictional pressure loss is based at least in part on a fanning friction factor, volumetric flow rate q, mud density/mud weight, and pipe diameter, i.e. non-real-time data). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Johnston with the teachings of Gray, i.e. using a plurality of downhole measurement parameters to calculate the ECD of the system, for the advantageous benefit of accurately determining the ECD of the system. 

Poe (US 20090308601) discloses wherein the received data includes a volumetric flow rate (see Fig 1 and paragraphs 0005, 0035-0038, 0081, and 0118: measurements include a flow rate/volumetric flow rate); 
identifying at least one of a laminar flow, a transitional flow, and a turbulent flow of a fluid in the well based, at least in part, on the mixture density/mixture weight and responsive to the identifying, determining a fanning friction factor (see paragraph 0067 and 0081-0084: determines the flow condition, i.e. at least one of laminar and turbulent flow, and determines the fanning friction factor based on the type of flow). 

However the prior art fails to disclose the claimed combination of receiving, in real-time, a volumetric flow rate and a mud weight produced by sensors in relation to a well;
receiving non-real-time data in relation to the well;
identifying at least one of a laminar flow, a transitional flow, and a turbulent flow of a fluid in the well based, at least in part, on the mud weight;
responsive to the identifying, determining a plurality of fanning friction factors;
determining a plurality of pressure loss gradients using the plurality of fanning friction factors;
determining a pressure loss between a drill pipe and casing of the well based, at least in part, on a first pressure loss gradient of the plurality of pressure loss gradients;
determining a pressure loss between the drill pipe and an open portion of the well based, at least in part, on a second pressure loss gradient of the plurality of pressure loss gradients;
determining a pressure loss between a drill collar and the open portion of the well based, at least in part, on a third pressure loss gradient of the plurality of pressure loss gradients;
determining an equivalent circulating density associated with each of a plurality of measured depths in the well based, at least in part, on the fanning friction factor, the volumetric flow rate, the mud weight, the non-real-time data, the pressure loss between the drill pipe and the casing of the well, the pressure loss between the drill pipe and the open portion of the well, and the pressure loss between the drill collar and the open portion of the well; and
for each of the plurality of measured depths, facilitating a real-time display of the equivalent circulating density, wherein the real-time display of the equivalent circulating density comprises information relating to the equivalent circulating density corresponding to real-time measured depths in the well.

Independent claims 28 and 35 are allowable for the same reasoning as independent claim 21. 

Dependent claims 22-27, 29-34, and 36-40 are allowable due to their dependency upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865